DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



EXHIBIT 10.18

 

TYME TECHNOLOGIES, INC.

17 State Street – 7th Floor New York, New York 10004

 

 

October 9, 2018

 

Ms. Michele Korfin

202 Meadow View Lane Glen Garner. NJ 08826

 

 

Dear Michele:

 

This letter sets forth our agreement with respect to your employment
(hereinafter “letter agreement”) with Tyme Technologies, Inc., a Delaware
corporation (the “Company”).

 

1.Employment. Your employment with the Company will be upon the terms and
conditions set forth in this letter agreement beginning on the first business
day immediately following the date that you sign this letter agreement (the
“Effective Date”) and ending as provided in Section 4 (the “Employment Period”).

 

2.Position and Duties. During the Employment Period, you will serve as Chief
Commercial Officer of the Company and will have the usual and customary duties,
responsibilities and authorities of a person in such positions and such other
duties assigned to you by the Chief Executive Officer of the Company (the “CEO”)
and/or the President of the Company (“President”) which are consistent with your
position. You will report directly to the CEO. You will devote your full working
time, efforts and attention to, and diligently and conscientiously perform the
duties of, such positions. In addition to performing such duties for the
Company, you may be required to perform similar duties for the Company’s
existing subsidiaries or affiliates, and/or any subsidiaries and/or affiliates
which may be formed or acquired from time to time in the future, including
without limitation Tyme Inc., a Delaware corporation, and Luminant Biosciences,
LLC (collectively, all such subsidiaries and/or affiliates shall be referred to
as the “Company Affiliates”). Except for travel for business purposes, you will
be employed and your primary offices will be located at the Company offices
located at 17 State Street – 7th Floor – New York, New York 10004 (the “Company
Office”) or the office expected to be located near Bridgewater, New Jersey (the
“New Jersey Office”). You will divide your working time between the Company
Office and the New Jersey Office as the Company reasonably determines is
necessary for the performance of your duties hereunder.

 

3.

Compensation.

 

(a)

During the Employment Period, your base salary will be $390,000 per annum (your
“Base Salary”). Your Base Salary will be payable in regular installments in
accordance with the Company’s general payroll practices and subject to
withholding and other payroll taxes. Your Base Salary may be reviewed annually
(beginning on or about the first anniversary date of this letter agreement) by
the Board and may be increased by the Board in its sole discretion (for the
avoidance of doubt, such increased amount shall be considered your “Base

 

 

--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



Salary” for all purposes of this letter agreement). Unless agreed by you in
writing, your Base Salary may not be decreased by the Board or otherwise.

 

(b)

You will also be entitled, conditioned upon your continued employment with the
Company or one of the Company Affiliates through and including the applicable
date of payment, to receive one or more special bonuses (each, a “Performance
Bonus”), in such amount(s), for such period(s) and based on such criteria as
determined from time to time, and if ever, by the Board in the Board’s sole
discretion.

 

 

(c)

In connection with your entering into this letter agreement, we shall grant to
you, on October 9, 2018 (the “Grant Date”), under the Company’s 2015 Equity
Incentive Plan (the “2015 Plan”), an option (the “Option”) to purchase up to
500,000 shares (each, an “Option Share”) of the common stock, par value $0.0001
per share (the “Common Stock”), of the Company, at a per Option Share purchase
(exercise) price equal to the Fair Market Value (as defined in the 2015 Plan) of
the Common Stock on the Grant Date. The Option shall have a term of ten years
and, except as provided in Section 5(a)(v) below, shall vest as follows: 50,000
shares on the date hereof and 450,000 shares in twelve equal quarterly
installments of 37,500 shares beginning on January 1, 2019 (each, a “Vesting
Date”), provided that you are employed by the Company on the relevant Vesting
Date, and otherwise subject to the provisions of the 2015 Plan. For the
avoidance of doubt, except as provided in Section 5(a)(v) below, in the event
you terminate employment with the Company prior to full vesting of the Option,
the unvested portion of the Option will expire and terminate in full as of such
termination and you will not have any right to exercise the unvested portion of
the Option. The number of Option Shares and purchase price shall be adjusted in
the event of any stock splits, mergers, consolidations or similar transactions.
The Option shall be evidenced by a Stock Option Agreement in the form attached
as Exhibit A to this letter agreement (the “Stock Option”). In the event of any
conflict between the provisions of this paragraph 3(c) and the provisions of the
2015 Plan and Stock Option, the provisions of the 2015 Plan and Stock Option
shall govern.

 

 

(d)

During the Employment Period, you will be entitled to participate in all
employee benefit programs, including without limitation health/medical
insurance, for which senior executive employees of the Company are generally
eligible, subject to applicable plans and policies as may be amended from time
to time, in the sole discretion of the Board. During the Employment Period, you
will be entitled to four weeks paid vacation during each calendar year, with
such vacation time pro-rated for any partial calendar years during the
Employment Period; provided, however, that no carry-over of unused vacation time
shall be permitted and no compensation shall be paid for any such unused
vacation time. For the avoidance of doubt, time devoted to satisfy minimum
continuing medical education shall be considered travel for work.

 

 

(e)

The Company shall reimburse you for all reasonable out-of-pocket business
expenses incurred by you on behalf of the Company during the Employment Period;
provided that you properly account to the Company for all such expenses in
accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”).

 

 



2

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



(f)

During the Employment Period, the Company will maintain Directors and Officers
Liability Insurance coverage that includes coverage of you, subject to the terms
and conditions of such policy and with limits customary for similarly situated
companies.

 

 

4.Termination. The Employment Period will end on the date which is 12 months
(i.e., one year) following the Effective Date, unless it is sooner terminated or
is extended as provided below. Unless the Employment Period has been terminated
in accordance with the following sentence of this Section 4 or one party has
given at least 60 days’ advance, written notice (the “Renewal Notice”) that you
or the Company seek to terminate the employment arrangement at the expiration of
the then current Employment Period, commencing with the one year anniversary of
the Effective Date, and on each subsequent anniversary of the Effective Date,
the Employment Period shall automatically be extended by an additional 12
months. Notwithstanding the foregoing, the Employment Period (i) will terminate
upon your death, (ii) may be terminated by the Company upon Notice of
Termination (as defined in Section 5(e) below) delivered to you as a result of
your Disability (as defined in Section 5(g) below), (iii) may be terminated by
the Company at any time for Cause (as defined in Section 5(f) below), (iv) may
be terminated by you for Good Reason (as defined in Section 5 (h) below) and (v)
may be terminated by the Company without Cause. For the avoidance of doubt, if
the Company gives you a Nonrenewal Notice at any time after the Effective Date,
the giving of such Nonrenewal Notice shall be deemed to be a termination of your
employment by the Company without Cause for purposes of Section 5(a) below.

 

 

5.

Severance.

 

(a)

If the Employment Period is terminated by the Company without Cause or by you
for Good Reason, you will be entitled to receive (i) your Base Salary as in
effect at the time of such termination to the extent such amount has accrued
through the Termination Date (as defined in Section 5(e) below) and remains
unpaid, (ii) any fully earned and declared but unpaid Performance Bonus as of
the Termination Date, (iii) an amount equal to one year of your Base Salary,
less applicable withholdings, which shall be payable in the same amounts and at
the same intervals as if the Employment Period had not ended, (iv) except as set
forth in the final sentence of this Section 5(a), immediate and full vesting of
all your equity awards, (v) if you timely elect continued coverage pursuant to
COBRA, payment of your share of the premium cost at the same rate as for active
employees of the Company for the 18-month period following the Termination Date,
and (vi) any unpaid Expenses as of the Termination Date; provided, however, if
the Employment Period is terminated by the Company or by you with or without
Good Reason within 30 days after the Effective Date, you will not be entitled to
the payments and benefits set forth in Section 5(a)(ii), (iii), (iv) and (v).
Except as set forth in Section 5(d), upon delivery of the payments and benefits
described in this Section 5(a), the Company shall have no further obligation to
you under this letter agreement or otherwise with respect to your employment
with the Company; provided, however, the Company’s obligation to make the
payments to you described in clauses (iii), (iv) and (v) of this Section 5(a) is
conditioned upon your executing and delivering, no later than 45 days following
the Termination Date (and not revoking), a release relating to your employment
by the Company in favor of the Company, the Company Affiliates and their
respective stockholders, officers, members, managers, directors, employees,
subsidiaries and affiliates substantially in the form attached as Exhibit B;
provided, further, that until the period to revoke such release has expired, the
Company shall retain any Base Salary installment payment

 

 



3

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



that would otherwise be made pursuant to clause (iii) of this Section 5(a), with
such payment being made on the next regularly scheduled payroll date after such
revocation period expires. In the event that the Company’s delivers written
notice to you that the Board, in its good faith and reasonable judgment, has
determined that you have been negligent in the performance of your duties,
provided that you have been given an opportunity of no less than 30 days after
receipt of such notice to cure any such instances of negligence, if the Company
terminates your employment without Cause following the Board’s good faith,
reasonable determination that you have failed to cure, any unvested equity
awards that you hold will be forfeited.

 

(b)

If the Employment Period is terminated by the Company for Cause or by you other
than for Good Reason, the Company will pay you (i) your Base Salary as in effect
at the time of such termination to the extent such amount has accrued through
the Termination Date and remains unpaid, (ii) any fully earned and declared but
unpaid Performance Bonus as of the Termination Date, and (iii) any unpaid
Expenses as of the Termination Date. Except as set forth in Section 5(d), upon
delivery of the payments described in this Section 5(b), the Company will have
no further obligation to you under this letter agreement with respect to your
employment with the Company.

 

 

(c)

If the Employment Period is terminated due to your Disability (as defined in
Section 5(g) below) or death, the Company will pay you or your estate, whichever
is applicable,

 

(i) your Base Salary as in effect at the time of such termination to the extent
such amount has accrued through the Termination Date and remains unpaid, (ii)
any fully earned and declared but unpaid Performance Bonus as of the Termination
Date, and (iii) any unpaid Expenses as of the Termination Date. Except as set
forth in Section 5(d), upon delivery of the payments described in this Section
5(c), the Company will have no further obligation to you under this letter
agreement or otherwise with respect to your employment with the Company.

 

(d)

Except as otherwise required by law or as specifically provided herein, all of
your rights to salary, severance, fringe benefits, bonuses and any other amounts
hereunder (if any) accruing after the termination of the Employment Period will
cease upon the earlier of the Termination Date and your last day of active
service. In the event the Employment Period is terminated, your sole remedy, and
the sole remedy of your successors, assigns, heirs, representatives and estate,
will be to receive the payments described in this letter agreement.
Notwithstanding the foregoing, the following rights will survive any termination
of the Employment Period: (i) your rights to accrued and vested benefits under
any benefit plan of the Company or any of the Company Affiliates, or as set
forth in any other agreement between you and the Company or any of the Company
Affiliates, (ii) your right to continued participation in the Company’s health
and welfare plans, except as otherwise provided in Section 5(a)(v), at your own
expense pursuant to COBRA, (iii) your right to indemnification in respect of
your service as a director or officer of the Company or any of the Company
Affiliates, to the maximum extent provided under applicable law, the Company’s
Certificate of Incorporation and By-laws (each, as they may be amended from
time-to-time), the Company’s Directors and Officers Liability Insurance
coverage, and any other agreement between you and the Company, (iv) your rights
in respect of shares of Common Stock that you hold and (v) your rights in
respect of any equity-based awards that remain outstanding following the
Employment Period (subject to the provisions of this Agreement and any equity
plan or award agreement that governs the terms of such equity-based awards).

 

 



4

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



(e)

Any termination of the Employment Period by the Company (other than termination
upon your death) or by you must be communicated by written notice (in either
case, a “Notice of Termination”) to you, if the Company is the terminating
party, or to the Company, if you are the terminating party. For purposes of this
letter agreement, “Termination Date” means

 

(i) if the Employment Period is terminated due to your death, the date of your
death and (ii) if the Employment Period is terminated due to your Disability, by
the Company (for Cause or without Cause) or by you (for Good Reason or without
Good Reason), the date specified in the Notice of Termination (which may not be
earlier than the date of such Notice of Termination). Notwithstanding anything
contained herein to the contrary, any termination of the Employment Period by
you must be communicated to the Company no less than 30 days prior to the
intended Termination Date; provided, however, you may provide Notice of
Termination to the Company at any time within 30 days after the Effective Date
and, unless otherwise specified, the Termination Date shall be the date of such
Notice of Termination.

 

(f)

For purposes of this letter agreement, “Cause” means any one of the following:
(i) a material breach by you of this letter agreement, (ii) your conviction of,
guilty plea to, or confession of guilt of, a felony involving the Company, (iii)
materially fraudulent, dishonest or illegal conduct by you in the performance of
services for or on behalf of the Company or any of the Company Affiliates, (iv)
any repeated conduct by you in material violation of Company policy, (v) any
conduct by you that is materially detrimental to the reputation of the Company
or any of the Company Affiliates, (vi) your misappropriation of funds of the
Company or any of the Company Affiliates, (vii) your gross negligence or wilful
misconduct or wilful failure to comply with written directions of the CEO or
President which directions are within the scope of your duties hereunder, or
(viii) your engaging in conduct involving an act of moral turpitude. A purported
termination of your employment for Cause shall not be effective unless (A) the
Company provides written notice to you of the facts alleged by the Company to
constitute Cause and such notice is delivered to you no more than 90 days after
the Company has actual knowledge of such facts and

 

(B) you have been given an opportunity of no less than ten days after receipt of
such notice to cure the circumstances alleged to give rise to Cause and the
Company, has cooperated in good faith with your efforts to cure such condition
or circumstance, but only to the extent that such circumstances are reasonably
curable.

 

(g)

For purposes of this letter agreement “Disability” means any accident, sickness,
incapacity or other physical or mental disability which prevents you from
performing substantially all of the duties you have been assigned by the Company
or any Company Affiliates pursuant to this letter agreement for either (i) 90
consecutive days or (ii) 180 days during any period of 365 consecutive days, in
each case as determined in good faith by the Board. During the time periods
specified above, the Company will continue to provide you with the compensation
stated in Section 3 above.

 

 

(h)

For purposes of this letter agreement, “Good Reason” means (i) a material
diminution in your authority, title, duties or responsibilities, (ii) the
failure of the Company to make all payments due to you under this letter
agreement or otherwise or (iii) the relocation of your primary office to a
location more than 25 miles from the Company Office. A purported termination of
your employment for Good Reason shall not be effective unless (A) you provide
written notice to the Company of the facts alleged by you to constitute Good
Reason and such notice is delivered to the Board no more than 90 days after the
occurrence of such event, (B) the

 

 



5

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



Company has been given an opportunity of no less than 30 days after receipt of
such notice to cure the circumstances alleged to give rise to Good Reason and
you have cooperated in good faith with the Company’s efforts to cure such
condition or circumstance (which cooperation will not require you to waive or
diminish any of your rights hereunder), but only to the extent that such
circumstances are reasonably curable, and (c) you elect to terminate the
Employment Period within 30 days following the end of the Company’s cure period
due to the Company’s failure to cure.

 

 

6.

Change of Control.

 

(a)

In the event of a Change of Control (as defined in the 2015 Plan or a successor
plan), all equity awards you hold shall, to the extent unvested, fully vest as
of immediately prior to such Change of Control.

 

 

 

(b)

Notwithstanding any other provision of this letter agreement:

 

(i)In the event it is determined by an independent nationally recognized public
accounting firm that is reasonably acceptable to you, which is engaged and paid
for by the Company prior to the consummation of any transaction constituting a
280G Change of Control (which for purposes of this Section 6(b) shall mean a
change in ownership or control as determined in accordance with the regulations
promulgated under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), which accounting firm shall in no event be the accounting firm for
the entity seeking to effectuate the 280G Change of Control (the “Accountant”),
which determination shall be certified by the Accountant and set forth in a
certificate delivered to you not less than ten business days prior to the 280G
Change of Control setting forth in reasonable detail the basis of the
Accountant’s calculations (including any assumptions that the Accountant made in
performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to you under this letter agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
the maximum amount that would not give rise to any liability under Section 4999
of the Code, the amounts constituting “parachute payments” which would otherwise
be payable to you or for your benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction you would be entitled to
receive and retain, on a net after-tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after-tax basis, that you would be entitled to retain
upon receipt of the Reduced Amount. In connection with making determinations
under this Section 6(b), the Accountant shall take into account any positions to
mitigate any excise taxes payable under Section 4999 of the Code, such as the
value of any reasonable compensation for services to be rendered by you before
or after the 280G Change of Control.

 



6

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



(ii)If the determination made pursuant to Section 6(b) results in a reduction of
the payments that would otherwise be paid to you except for the application of
Section 6(b), the Company shall promptly give you notice of such determination.
Such reduction in payments shall be first applied to reduce any cash payments
that you would otherwise be entitled to receive (whether pursuant to this letter
agreement or otherwise) and shall thereafter be applied to reduce other payments
and benefits, in each case, in reverse order beginning with the payments or
benefits that are to be paid the furthest in time from the date of such
determination, unless, to the extent permitted by Section 409A (as defined in
Section 13(h)), you elect to have the reduction in payments applied in a
different order; provided that, in no event may such payments be reduced in a
manner that would result in subjecting you to additional taxation under Section
409A. Within ten business days following such determination, the Company shall
pay or distribute to you or for your benefit such amounts as are then due to you
under this letter agreement and shall promptly pay or distribute to you or for
your benefit in the future such amounts as become due to you under this letter
agreement.

 

(iii)As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this letter agreement which should not have been so paid or
distributed (each, an “Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for your benefit pursuant to
this letter agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accountant, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or you
which the Accountant believes has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be repaid by you to the Company together
with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, however, that no such repayment shall be
required if and to the extent such deemed repayment would not either reduce the
amount on which you are subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. In the event that the Accountant, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for your benefit together with interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code.

 

(iv)In the event of any dispute with the Internal Revenue Service (or other
taxing authority) with respect to the application of this Section 6(b), you
shall control the issues involved in such dispute and make all final
determinations with regard to such issues. Notwithstanding anything herein to
the contrary, the Company shall promptly pay, upon demand by you, all legal
fees, court costs, fees of experts and other costs and expenses which you incur
no later than ten years following your death in any actual, threatened or
contemplated contest of your interpretation of, or determination under, the
provisions of this Section 6(b).

 



7

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



 

7.

Confidential Information.

 

(a)

You will not disclose or use at any time any Confidential Information (as
defined below in Section 7(c)), whether or not such information is developed by
you, except to the extent that such disclosure or use is required in the
performance or exercise by you in good faith of (i) duties assigned to you under
this letter agreement or otherwise by the CEO or President, (ii) rights as an
employee, officer, director or shareholder of the Company or any of the Company
Affiliates or (iii) rights under any agreement with the Company or any of the
Company Affiliates.

 

 

(b)

You will deliver to the Company at the termination of the Employment Period, or
at any time the Company may request, all memoranda, notes, plans, designs,
records, reports, computer files and software and other documents and data (and
copies thereof) that are Confidential Information or Work Product (as defined
below) or information relating to the business of the Company or the Company
Affiliates which you may then possess or have under your control.

 

 

(c)

As used in this letter agreement, the term “Confidential Information” means
information that is not generally known or available to the public and that is
used, developed or obtained by the Company or any of the Company Affiliates in
connection with its or their businesses, including without limitation (i)
information, observations and data concerning its and their business and
affairs, (ii) products or services, (iii) fees, costs and pricing structures,

 

(iv)designs, (v) analyses, (vi) drawings, designs, photographs, artwork and
reports, (vii) computer software, including operating systems, applications and
program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) other copyrightable works, (xiii) all
production methods, processes, technology and trade secrets, (xiv) product and
product candidate formulae and any trade secrets with respect to such products
and product candidates and (xv) all similar and related information in whatever
form.

 

(d)

Notwithstanding the provisions of this letter agreement to the contrary, you
will have no liability to the Company for disclosure of Confidential Information
if the Confidential Information:

 

 

(i)is in the public domain or becomes publicly known in the industry in which
the Company or any of the Company Affiliates operates or is disclosed by the
Company or any of the Company Affiliates other than as the result of a breach of
this letter agreement or any other agreement by you; or

 

(ii)is required to be disclosed by law, court order, or similar compulsion or in
connection with any legal proceeding; provided, however, that such disclosure
will be limited to the extent so required and, subject to the requirements of
law, you will give the Company notice of your intent to so disclose such
Confidential Information and will cooperate with the Company in seeking
confidentiality protections.

 



8

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



(e)

Notwithstanding the foregoing, nothing in or about this letter agreement
prohibits you from (i) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), maintaining
the confidentiality of a claim with the Securities and Exchange Commission (the
“SEC”); (ii) providing Confidential Information to the SEC, or providing the SEC
with information that would otherwise violate this Section 7, to the extent
permitted by Section 21F of the Exchange Act; (iii) cooperating, participating
or assisting in an SEC investigation or proceeding concerning the Company
without notifying the Company; or (iv) receiving a monetary award as set forth
in Section 21F of the Exchange Act. Furthermore, you are advised that you shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of any Confidential Information that constitutes a trade
secret to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b)) applies
that is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (B) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.

 

 

8.Inventions and Patents. You agree that all inventions, innovations,
improvements, technical information, trade secrets, systems, software
developments, ideas, results, methods, designs, artwork, analyses, drawings,
reports, copyrights, service marks, trademarks, trade names, logos and all
similar or related information (whether patentable or unpatentable) which relate
to the Company’s or any of the Company Affiliates’ businesses, research and
development or existing products (or products under development) or services and
which are conceived, developed or made by you (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
during your continued employment with the Company, together with all
intellectual property rights therein, including without limitation any patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as
“Work Product”), is the exclusive property of the Company and/or the Company
Affiliates. For the avoidance of doubt and without limiting the foregoing, (x)
the Company or any of the Company Affiliates shall be the sole owner of all
right, title and interest in such Work Product, including without limitation all
intellectual property rights relating to such Work Product, without you
retaining any license or other residual right whatsoever, and (y) any rights to
any new or an existing Work Product are automatically conveyed, assigned and
transferred to the Company pursuant to this letter agreement. You hereby waive
and renounce to all moral rights related, directly or indirectly, to any such
existing or new Work Product. You will take reasonable steps to promptly
disclose such Work Product to the CEO and President and perform all actions
reasonably requested by the CEO and President (whether during or after the
Employment Period) to establish and confirm such ownership (including without
limitation the execution and delivery of assignments, consents, powers of
attorney and other instruments) and to provide reasonable assistance to the
Company and the Company Affiliates in connection with the prosecution of any
applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.

 

 

9.

Non-Competition; Non-Solicitation; Non-Disparagement.

 

(a)

You acknowledge that, in the course of your employment with the Company, you
have and will continue to become familiar with the Company’s and the Company

 

 



9

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



Affiliates’ trade secrets and with other Confidential Information concerning the
Company and the Company Affiliates and that your services will be of special,
unique and extraordinary value to the Company and the Company Affiliates.
Therefore, you agree that, during the Restriction Period (as defined in Section
9(b) below), and for a period of eighteen (18) months following such Restriction
Period, you will not (x) anywhere the Company or any of the Company Affiliates
conducts business or (y) anywhere the Company or any of the Company Affiliates
has spent time and resources in connection with expanding its business, directly
or indirectly, either on your own behalf or on behalf of any other person, firm
or entity:

 

(i)own, manage, operate, consult with, provide financing to, or join, control or
participate in the ownership, management, operation or control of, any business
wherever located (whether in corporate, proprietorship or partnership form or
otherwise), if such business is engaged in the business of manufacturing,
marketing, sale, research or development of pharmaceuticals for cancer utilizing
a methodology or mechanism that is similar to methodologies or mechanisms used
by the Company (collectively, “Specified Therapies”); provided, however, that
this Section 9(a)(i) shall not prohibit you from working, after the Restriction
Period for an entity that engages in the manufacture, sale, marketing or
distribution of pharmaceutical products so long as neither you nor such employer
is involved in the manufacturing, marketing, sale or research or development of
therapeutics or pharmaceuticals for any of the Specified Therapies; or

 

(ii)except as permitted by Section 7(e), say anything which is harmful to the
reputation of the Company or any of the Company Affiliates or which could be
reasonably expected to lead any person to cease to deal with the Company or any
of the Company Affiliates on substantially equivalent terms to those previously
offered or at all.

 

(b)

For purposes of this letter agreement, “Restriction Period” means (i) the
Employment Period and any other period during which you are employed by the
Company or any of its Affiliates, whether pursuant to this Agreement or
otherwise, and (ii) a period of six months following your separation from
employment, regardless of the reason for your separation and whether caused by
you or the Company.

 

 

(c)

Nothing in Section 9(a) will prohibit you from being a passive owner of not more
than 2% of the outstanding stock of a publicly-traded corporation, so long as
you have no active participation in the business of such corporation.

 

 

(d)

During the Restriction Period and for a period of eighteen (18) months following
the Restriction Period, you also will not:

 

 

(i)induce or attempt to induce any customer, supplier or other business relation
of the Company or any of the Company Affiliates to cease doing business with the
Company or any of the Company Affiliates, or in any way interfere with the
relationship between any such customer, supplier or business relation, on the
one hand, and the Company or any of the Company Affiliates, on the other hand;

 



10

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



(ii)engage, employ, solicit or contact with a view to the engagement or
employment of, any employee, officer or manager of, or full-time consultant to,
the Company or any of the Company Affiliates or any person who has been an
employee, officer or manager of, or consultant to, the Company or any of the
Company Affiliates, if she or she has been in such a role at any time within the
immediately prior three months; or

 

(iii)assist any individual or entity to engage in the conduct referenced in
clauses (i) and (ii) immediately above.

 

(e)

The Company, on behalf of itself and all of the Company Affiliates, agrees that
during the Restriction Period they and their executive officers (or other
persons acting on their behalf) will not say anything which is harmful to your
reputation or which could be reasonably expected to lead any person to cease to
deal with you or engage you in any consulting or employment position.

 

 

(f)

Notwithstanding anything herein to the contrary, Section 9(a) shall not apply if
this Agreement is terminated within 30 days after the Effective Date by the
Company without cause or by you with or without Good Reason.

 

 

 

10.

Enforcement.

 

(a)

Because the employment relationship between you and the Company is unique and
because you have access to Confidential Information and Work Product, you agree
that money damages would be an inadequate remedy for any breach of Section 7, 8
or 9. Therefore, in the event of a breach or threatened breach of Section 7, 8
or 9, the Company may, in addition to its other rights and remedies, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, such
provisions (without posting a bond or other security).

 

 

(b)

Sections 5, 6, 7, 8 and 9 will expressly survive termination of this letter
agreement. The existence of any claim or cause of action by you against the
Company and/or any of the Company Affiliates shall not constitute a defense to
the enforcement by the Company of the covenants contained in Section 6(b), 7, 8
or 9, but such claim or cause of action shall be litigated separately.

 

 

11.Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given (a) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or (b)
upon the first Business Day after the date sent, if sent priority next Business
Day delivery to the intended recipient by a reputable express courier service
(charges prepaid) and addressed to the intended recipient as set forth below:

 



11

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



If to the Company, to:

 

Ben Taylor, President Tyme Technologies, Inc. 17 State Street - 7th Floor

New York, New York 10004

and with a copy (which shall not constitute notice) to: Attn: Jim Biehl, Esq.

Tyme Technologies, Inc. 17 State Street - 7th Floor

New York, New York 10004

 

If to you, to the address appearing in the Company’s records.

 

Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient. Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 11.

 

12.Representations and Warranties. You hereby represent and warrant to the
Company that (a) the execution, delivery and performance of this letter
agreement by you does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which you are a party or
any judgment, order or decree to which you are subject, (b) you are not a party
to or bound by any employment agreement, consulting agreement, non-compete
agreement, confidentiality agreement or similar agreement with any other person
or entity that is inconsistent with the provisions of this letter agreement, (c)
upon the execution and delivery of this letter agreement by the Company and you,
this letter agreement will be a valid and binding obligation of you and (d) you
are able to perform the services described in this letter agreement. The Company
hereby represents and warrants to you that (i) the execution, delivery and
performance of this letter agreement does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which it is a party or any judgment, order or decree to which it is subject
and (ii) upon the execution and delivery of this letter agreement by the Company
and you, such agreements will be valid and binding obligations of the Company.

 

13.Lock-Up Agreement. In connection with a registration with the United States
Securities and Exchange Commission under the Securities Act of the public sale
of shares of Common Stock, you shall not to sell, make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time prior to the effective date of such registration and
continuing through and following the effective date of such registration (not to
exceed 180 days) as the Company or the underwriters, as the case may be, shall
specify. You agree that the Company may

 



12

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



instruct its transfer agent to place stop-transfer notations in its records to
enforce the provisions of this Section. You shall execute a form of agreement
reflecting the foregoing restrictions as requested by the underwriters managing
such offering.

 

 

14.

General Provisions.

 

(a)

Severability. It is the desire and intent of the parties hereto that the
provisions of this letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
letter agreement will be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of this letter agreement or affecting the validity or enforceability of this
letter agreement or affecting the validity or enforceability of such provision
in any other jurisdiction. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it will, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this letter
agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

 

(b)

Complete Agreement. This letter agreement and any schedules or exhibits
expressly constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and supersedes and pre-empts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

 

(c)

Successors and Assigns. Except as otherwise provided herein, this letter
agreement will be binding upon and inure to the benefit of you and the Company
and our respective successors, permitted assigns, personal representatives,
heirs and estates, as the case may be; provided, however, that your rights and
obligations under this letter agreement will not be assigned without the prior
written consent of the Company.

 

 

(d)

Governing Law. This letter agreement will be governed by and construed in
accordance with the domestic laws of New York, without giving effect to the
choice of law provisions thereof. The parties agree that the exclusive venue for
all disputes under this letter agreement shall be the federal and state courts
sitting in New York, New York.

 

 

(e)

Amendment and Waiver. The provisions of this letter agreement may be amended and
waived only with the prior written consent of the Company (with the approval of
the Board) and you, and no course of conduct or failure or delay in enforcing
the provisions of this letter agreement will affect the validity, binding effect
or enforceability of this letter agreement or any provision hereof.

 

 

(f)

Headings. The section headings contained in this letter agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this letter agreement.

 

 

(g)

Counterparts. This letter agreement may be executed in counterparts, each of
which will be deemed an original and all of which together will constitute one
and the same

 

 



13

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



instrument. The signatures of any of the persons executing this letter agreement
may be transmitted via facsimile or other electronic means and shall be
sufficient evidence of the execution of this letter agreement.

 

(h)

409A Provision. (i) For purposes of this letter agreement the term “termination
of employment” and similar terms relating to your termination of employment mean
a “separation from service” as that term is defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder (“Section 409A”). The Company and you intend that this letter
agreement comply in form and operation with the requirements of Section 409A,
and all provisions of this letter agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A. To the extent permitted by applicable Department of
Treasury/Internal Revenue Service guidance, or law or regulation, the Company
and you will take reasonable actions to reform this letter agreement or any
actions taken pursuant to their operation of this letter agreement in order to
comply with Section 409A.

 

 

(ii)For purposes of Section 409A, each of the payments that may be made
hereunder is designated as a separate payment. To the extent that the Company
determines that any payment or benefit pursuant to this letter agreement
constitutes deferred compensation (within the meaning of Section 409A), such
payment or benefit shall be made at such times and in such forms as the Company
determines are required to comply with Section 409A (including, without
limitation, in the case of a “specified employee” within the meaning of Section
409A, the six-month delay for amounts payable upon a separation from service)
and the Treasury Regulations and any applicable guidance thereunder.

 

(iii)Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this letter agreement, the benefits and reimbursements
provided to you under this letter agreement and any Company plan or policy
during any calendar year shall not affect the benefits and reimbursements to be
provided to you under the relevant section of this letter agreement or any
Company plan or policy in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto. Further, in the case of
reimbursement payments, reimbursement payments shall be made to you as soon as
practicable following the date that the applicable expense is incurred and
proper documentation is provided to the Company, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred.

 

(i) “Business Day” Defined. For purposes of this letter
agreement,  the  capitalized term “Business Day” shall mean any calendar day
other than a Saturday, Sunday or other day on which banks in New York, New York
are authorized or required to be closed.

 

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 



14

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



If this letter agreement correctly expresses our mutual understanding, please
sign and date a copy of this letter agreement and return it to the Company.

 

Very truly yours,

 

Tyme Technologies, Inc.

 

 

 

5004308-94986By:

[gr4y1jsipm4c000001.jpg] Name: Steve Hoffman

 

Title:Chief Executive Officer

 

 

The terms of this letter agreement are accepted and agreed to as of the date set
forth below by:

 



Michele Korfin

 

10/9/2018 | 11:48:12 EDT



Date

 

 

--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



EXHIBIT A

 

Tyme Technologies, Inc.

Nonqualified Stock Option Agreement

 



A-1

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



EXHIBIT B

 

Form of Release RELEASE

 

 

20 .



This Release (“Release”) is delivered by Michele Korfin on this day of ,

 

DEFINITIONS

 

 

A.As used herein, unless otherwise specified, the term “Employer” shall mean
Tyme Technologies, Inc., and all of its affiliates, successors, predecessors,
assigns, parents, subsidiaries, divisions (whether incorporated or
unincorporated), and all of its and their past and present owners, directors,
officers, trustees, shareholders, managers, employees and agents (in their
individual and representative capacities).

 

B.As used herein, unless otherwise specified, the term “Employee” shall mean
Michele Korfin and all of her heirs, family members, executors, accountants,
administrators, attorneys, agents, assigns, successors and representatives.

 

RECITALS

 

WHEREAS, Employee’s employment ended on , 20 ; and

 

WHEREAS, it is a condition to Employee’s receipt of certain post-employment
benefits (“Conditional Benefits”) under Sections 5(a)(iii), (iv) and (v) of the
letter agreement, dated October 9, 2018 (the “Employment Agreement”), between
Employee and Employer that Employee execute this Release.

 

NOW THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:

 

1.Consideration. Employee acknowledges that the Conditional Benefits are in
excess of any earned wages or benefits due and owing to Employee, and would not
be paid or provided unless Employee executed this Release. Employee acknowledges
and agrees that the Conditional Benefits are adequate and independent
consideration for Employee executing this Release and releasing any and all
claims against Employer.

 

2.Release of All Claims. In consideration of the above, and the other promises
set forth in this Release, Employee fully and forever waives, releases, acquits
and discharges Employer from and for all manner of claims, actions, suits,
charges, grievances and/or causes of action, in law or in equity, existing by
reason of and/or based upon any fact or set of facts, known or unknown, existing
from the beginning of time through the effective date of this Release relating
to and/or arising out of the Employment Agreement, Employee’s employment with
Employer and/or the cessation of Employee’s employment with Employer
(collectively, the “Released Claims”), including, but not limited to, all
claims, actions, suits, charges, grievances and/or causes

 



B-1

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



of action for wages, compensation, liquidated damages, commissions, bonuses,
benefits, sums of money, damages of every type, costs, attorney fees, judgments,
executions, wrongful discharge, breach of contract, breach of implied contract,
breach of the covenant of good faith and fair dealing, tortious interference
with contract or business relationships, assault, battery, invasion of privacy,
misappropriation of trade secrets, promissory estoppel, unjust enrichment, loss
of consortium, violation of the penal statutes, negligent or intentional
infliction of emotional distress, negligence, defamation, retaliation and/or
discrimination and/or harassment on account of age, sex, sexual orientation,
creed, religion, race, color, national origin, sensory disability, mental
disability, physical disability, veteran or military status, marital status, or
any other classification recognized under all applicable discrimination laws, or
any other claim or cause of action, which has or could have been alleged under
the common law, civil rights statutes, Title VII of the Civil Rights Act of 1964
(“Title VII”), the Age Discrimination in Employment Act (“ADEA”), the Family and
Medical Leave Act (“FMLA”), the Employee Retirement Income Security Act
(“ERISA”), the Rehabilitation Act of 1973, the Older Workers Benefits Protection
Act (“OWBPA”), the Americans with Disabilities Act (“ADA”), The Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Workers Adjustment Retraining
Notification Act (“WARN”), the Equal Pay Act (“EPA”), the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”), the National Labor Relations
Act (“NLRA”), the New York State Human Rights Law, the New York City Human
Rights Law, the New York Labor Law, and any and all other federal, state, local
statutes, ordinances, and laws, and every type of relief (legal, equitable and
otherwise), available to Employee. Employee covenants and agrees that she will
not pursue or allege any claim, matter or cause of action in violation of,
and/or released under, this Release. Nothing in this Release shall be construed
as releasing Employer from, and the Released Claims shall not include: (a) any
obligation to pay those amounts due to Employee under Section 5(a) of the
Employment Agreement, subject to the terms and conditions thereof; (b)
Employee’s rights to enforce the terms of the Employment Agreement that survive
the termination of the Employment Period (as defined in the Employment
Agreement) or Employment Agreement; (c) Employee’s rights described in Section
5(d) of the Employment Agreement; (d) Employee’s non-forfeitable rights to
accrued benefits (within the meaning of Sections 203 and 204 of ERISA), (e)
Employee’s right to indemnification or exculpation under the Employment
Agreement, Employer’s policies or law with respect to Employee’s service as a
director or officer of Employer (including without limitation any such rights
under Employer’s Certificate of Incorporation, By-laws and Directors and
Officers Liability Insurance coverage); (f) any claims for wages that are due
and owing to Employee; (g) any claims that by law cannot be waived by private
agreement without judicial or governmental supervision; or (h) Employee’s right
to file a charge with or participate in any investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission (“EEOC”) or
similar government agency; provided that even though Employee can file a charge
or participate in an investigation or proceeding conducted by the EEOC or
similar government agency, by executing this Release, Employee is waiving her
ability to obtain relief of any kind from Employer to the extent permitted by
law.

 

3.Covenant Not to Sue. Employee represents that she has not filed any action,
charge, suit, or claim against Employer with any federal, state or local agency
or court relating to any Released Claim. Employee further agrees that should any
claims, charges, complaints, suits or other actions be filed hereafter on her
behalf by any federal, state or local agency or by any other person or entity
with respect to a Released Claim, she will immediately withdraw with prejudice,
or cause to be withdrawn with prejudice, and/or dismiss with prejudice, or cause
to be dismissed with prejudice, any such claims, charges, complaints, suits or
other actions filed against Employer.

 



B-2

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



Employee further agrees that, to the fullest extent permitted by law, Employee
shall receive no relief of any type (monetary, equitable, or otherwise) with
respect to, relating to and/or on account of any such claims, matters or
actions. Employee agrees to opt-out of any class action or collective action
filed against Employer to the extent related to a Released Claim.

 

4.Confidentiality. To the fullest extent permitted by law, Employee agrees to
keep confidential all facts, opinions, and information which relate in any way
to Employee’s employment and/or cessation of employment with Employer, as well
as the terms of this Release; provided however, Employee may discuss the terms
of this Release with her spouse, legal representative, and/or tax preparer, each
of whom must also agree to maintain confidentiality and comply with this Section
4. Notwithstanding anything herein to the contrary, Section 7(e) of the
Employment Agreement will apply to this Release.

 

5.Return of Employer’s Property. Employee represents that she has returned to
Employer any and all property, records, papers, documents and writings, in
whatever form, of Employer in Employee’s possession and/or control, and that she
has not retained any copies thereof, in whatever form.

 

 

6.

Cooperation.

 

(a)

To the fullest extent permitted by law, Employee will not cooperate with, or
assist in, any claim, charge, lawsuit, or arbitration against Employer with
respect to a Released Claim, unless required to do so by a lawfully issued
subpoena, by court order or as expressly provided by regulation or statute. In
the event Employee is served with a subpoena or is required by court order or
otherwise to testify in any type of proceeding involving Employer and related to
a Released Claim, Employee shall immediately advise Employer in writing of same.

 

 

(b)

Employee agrees to cooperate with Employer in any internal investigation,
administrative, regulatory, or judicial proceeding or any dispute with a third
party. Employee’s cooperation may include being available to Employer upon
reasonable notice for interviews and factual investigations, appearing at
Employer’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Employer pertinent information, and turning
over to Employer all relevant documents which are or may come into Employee’s
possession. Employee understands that in the event Employer asks for Employee’s
cooperation in accordance with this provision, Employer will reimburse her for
reasonable travel expenses (including lodging and meals) upon submission of
receipts acceptable to Employer.

 

 

7.ADEA Notice and Acknowledgement. Employee acknowledges that she has carefully
read this Release and fully understands its contents. Prior to signing this
Release, Employee has been advised in writing hereby and has had an opportunity
to consult with her attorney of choice concerning the terms and conditions of
this Release with regard to any claim or right Employee may have under the ADEA
or otherwise. Employee has been offered at least 45 days to review and consider
this Release. Employee may voluntarily and knowingly waive this 45-day period,
or any part thereof, if she signs this Release prior to the expiration of 45
days. After signing this Release, Employee shall have seven days from the
signing date to revoke this Release. This Release shall not be effective
(including for purposes under the Employment Agreement) until after the
seven-day revocation period has expired. Any revocation must be made in writing

 



B-3

 



--------------------------------------------------------------------------------



DocuSign Envelope ID: 4E0DE264-57B1-499F-AFA7-F6AD50F64C1A

 



and delivered to the Chief Executive Officer of Employer. Until all applicable
periods set forth in this Section 7 have expired, Employer shall not be required
to make any payment to Employee which payment is, under Section 5(a)(iii) or
(iv) of the Employment Agreement, contingent upon the signing and delivery to
the Company of this Release. By signing this Release, Employee agrees and
understands that she is waiving and releasing any and all rights she may have to
pursue the Released Claims against Employer, from the beginning of time up to
the effective date of this Release, including, without limitation, all ADEA
claims.

 

8.Governing Law. New York law shall govern this Release, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

9.Successors and Assigns. This Release shall inure to the benefit of the
successors and assigns of Employer.

 

10.Severability. If any portion of this Release is ruled unenforceable, all
remaining portions of this Release shall remain valid.

 

11.No Reliance; No Waiver. Employee represents that she is not relying on any
representation, statement, or promise of Employer or any other party in giving
this Release. This Release may not be amended, modified, waived, or terminated
except in a writing signed by Employee and an authorized representative of
Employer.

 

12.Headings. The paragraph and section headings in this Release are inserted
merely for the convenience of reference only and shall not be used to construe,
affect or modify the terms of any paragraph or provision of this Release.

 

EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO, AND GIVES THIS RELEASE. EMPLOYEE UNDERSTANDS AND AGREES WITH ALL OF THE
PROVISIONS AND THE TERMS STATED IN THIS RELEASE AND HAS BEEN AFFORDED SUFFICIENT
AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE. EMPLOYER
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO
EXECUTING THIS RELEASE WHICH CONTAINS A RELEASE AND WAIVER.

 

Dated:

 

 



Michele Korfin



B-4

 

